PER CURIAM:*
Court-appointed counsel for Gabriel Ramirez-Tercero has moved for leave to withdraw from this direct appeal and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Ramirez has responded after receiving a copy of counsel’s motion and brief. He has not raised any appellate claims, but seeks appointment of new counsel to continue his case.
Ramirez’s motion for new counsel is DENIED. Our independent review of the brief and the record discloses no nonfrivolous issue in this appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.